Citation Nr: 1704694	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  09-15 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was remanded to the RO in November 2015 for readjudication following the final adjudication of the inextricably intertwined issue of a proposed reduction of the rating assigned to the Veteran's prostate cancer disability.  In September 2016, the RO sent the Veteran a Supplemental Statement of the Case (SSOC) denying TDIU.  The Veteran did not request a hearing.       

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to April 30, 2009, the Veteran maintained substantially gainful employment.

 2. As of May 1, 2009, the evidence is at least in equipoise as to whether the Veteran is precluded from obtaining or maintaining substantially gainful employment due to service connected disabilities.


CONCLUSIONS OF LAW

1. Prior to April 30, 2009, the criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

2. From May 1, 2009, forward, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

As previously noted, the Board remanded this case in November 2015 for readjudication pending the final adjudicaton of an inextricably intertwined issue.  The inextricably intertwined issue has been adjudicated with a final order issued in February 2016.  There has been substantial compliance with the Board's remand instructions.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that were the remand orders of the Board are not complied with, the board errs as a matter of law when it fails to ensure compliance).  The matter is now appropriately returned to the Board.

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102 - 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a), 4.2 (2016).  The VCAA requires VA to assist a Veteran at the time he or she filed a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (1) (2016).  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, prior to the decision on appeal, a letter from VA dated July 2010 notified the Veteran of what evidence must be shown to support a claim for individual unemployability  and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Here, the Veteran's service treatment records, VA medical records and private medical records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159 (a) (2016).  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See, Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veterans' disability, a VA examination must be conducted.  See, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2016).

The RO provided the Veteran VA examinations in February 2008, March 2009, March 2010 and June 2015.  Taken in combination, the examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  They are, therefore, adequate.  See, Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran was provided ample opportunity to present evidence and argument in support of his claim and he has in fact done so.  The Veteran indicated on his VA-9 Appeal to Board of Veterans' Appeals that no hearing is desired in this case.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claims.  

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16 (a) (2016) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16 (a) (2016).

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110 (b) (2) (West 2014); 38 C.F.R. § 3.400 (o) (2) (2016).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See, Hurd v. West, 13 Vet. App. 449 (2000).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran has had service connection and a 70 percent rating for PTSD in effect since July 2007.  Service connection and a 100 percent rating were granted for prostate cancer effective from November 2, 2011.  The 100 percent rating for prostate cancer was reduced to 20 percent effective from May 1, 2016.  The Veteran's combined evaluation was 70 percent from July 2007 to November 2, 2011, 100 percent from November 2, 2011 to May 1, 2016, and 80 percent from May 1, 2016.  The Veteran had met the schedular criteria for TDIU during the entire appeal period.

Although a medical examiner can determine whether a person is physically or mentally capable of working in particular kinds of jobs, see, Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (stating that, "even though a doctor is not an expert on employment in general, [in the context of a total disability rating based on individual unemployability], ... it is possible to get a medical opinion on whether a claimant's service-connected disabilities prevent him or her from performing the ordinary tasks of that profession"), rev'd on other grounds sub nom.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009), it is a question of fact for the Board whether the kind of work a claimant is able to do, when considering his service-connected disabilities alone, is substantially gainful, see, Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (stating that a total disability rating based on individual unemployability "is to be awarded based on the 'judgment of the rating agency' that the veteran is 'unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities' " (quoting 38 C.F.R. § 4.16(a))); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (stating that the Board may not reject a request for a total disability rating based on individual unemployability "without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal").  The Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

The Veteran submitted an October 2007 psychological evaluation from a licensed psychological associate, L.G. and co-signed by Dr. A.F.  It was noted that, after the death of his wife, the Veteran began experiencing numerous PTSD symptoms including, intrusive thoughts, nightmares, avoidance of conversations about his military service, estrangement and detachment from others, hypervigilance, hyperirritability, and an exaggerated startle response.  He also reported having sleep problems and nightmares.  The Veteran reported having an extensive alarm system and often checking the locks on his doors and windows.  Sometimes the Veteran did not leave his house for days.  The Veteran reported that he felt uncomfortable in crowds, and was fearful that someone was going to jump out and attack him.  He reported feeling distant from people and had difficulty getting close to anyone.  The Veteran was noted to be cooperative but anxious, and his affect was dysthymic.  The Veteran's judgment and insight were limited.  The Veteran denied any current suicidal or homicidal ideation.  It was further noted that the Veteran's symptoms had interfered significantly with his personal, social, and professional life.  His hypervigilance and hyperarousal were noted to interfere with his productivity at work.  Because of his sleep problems, he had difficulty maintaining the levels of memory and concentration necessary to learn new skills.  Moreover, because of his hypervigilance, the Veteran was severely compromised in his ability to initiate or sustain work and social relationships.  A diagnosis of chronic, severe PTSD was rendered and a GAF score of 40 was assigned, indicative of some impairment in reality testing or communication or major impairment in several areas such as work, family relations, judgment, thinking, or mood.  The private licensed psychological associate noted that the Veteran was "permanently and totally disabled and unemployable."

The Veteran was afforded a VA PTSD examination in February 2008.  During the evaluation, the Veteran reported that he previously socialized, but now felt isolated and fearful when out in public and avoided large crowds.  The Veteran also reported sleep impairment due to nightmares and intermittent auditory hallucinations.  The Veteran stated that he experienced panic attacks approximately once a week.  The Veteran's appearance was noted to be clean and neatly groomed, and his speech was spontaneous and clear.  The Veteran's attitude was cooperative and friendly, his affect was appropriate and his mood was euthymic.  The Veteran reported some problems remembering things and concentrating on work tasks.  The Veteran denied homicidal or suicidal ideation.  The examiner also noted that the Veteran was working full-time and occasionally socialized with his siblings.  The Veteran stated that in the twelve prior months, he had lost eight weeks of work due to lack of motivation and drive.  A diagnosis of chronic PTSD was noted with a GAF score of 59, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

During a March 2009 VA examination, the Veteran reported that, after the death of his wife, he became more hypervigilant, did not sleep well, and had more nightmares.  He also reported having daily intrusive thoughts.  The Veteran was also noted to be hypervigilant and uncomfortable in large crowds, short-tempered, easily startled, and anxious all the time.  The Veteran reported being employed full-time in sales.  Upon mental status examination, the Veteran was alert and cooperative.  There were no loose associations or flight of ideas.  No bizarre motor movements or tics.  His mood was calm and affect was appropriate.  He had nightmares and intrusive thoughts, but no homicidal or suicidal ideation.  There was no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  His memory, both remote and recent, appeared to be adequate.  Insight and judgment appeared to be adequate as was intellectual capacity.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 54, reflecting moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner further stated that the Veteran had "moderate and persistent symptoms of PTSD" with no remissions.  He was working as a manufacturer's representative and was due to retire soon.  He was anxious, but not irritable.  He was withdrawn and had no friends, although he did attend church twice a month.  The Veteran was also noted to have limited interest.  The examiner stated that the Veteran's psychiatric symptoms resulted in moderate impairment of employment and social functioning.
 
VA confirmed with the Veteran's former employer that he last worked on April 30, 2009.  The type of employment indicated was manager, field services/sales.  See VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits.

The Veteran submitted a second psychological evaluation from a Licensed Psychological Associate, L.G., co-signed by Dr. A.F., dated in June 2009.  The report noted that the Veteran was initially evaluated in October 2007 and had been treated by L.G. since that time.  His most recent follow-up was on June 24, 2009.  Current diagnoses revealed chronic and severe PTSD and depressive disorder.  A GAF score of 39 was assigned, reflecting serious symptoms or serious occupational or social impairment.  It was further noted that the Veteran was having a difficult time not working and a hard time getting out of the house.  He also had difficulty with motivation without structure and was struggling with memory and concentration issues.  He also had sleep difficulties and more thoughts about his time in Vietnam.

The Veteran was afforded a VA examination in March 2010.  During the evaluation, the Veteran reported sleep disturbance with difficulty falling asleep and with interrupted sleep every night.  He reported that he also had nightmares every night.  The Veteran further stated that he had daily intrusive thoughts and was anxious about 80 percent of the time.  He reported that he was easily startled and was hypervigilant, intolerant of crowds, and was short-tempered.  The Veteran stated that he last worked a year prior.  He reported that he had been working full-time in sales, but gave up because he lost interest.  The Veteran reported that he did his own cooking and cleaning.  He noted that he did not have any close friends and stated that he sat around the house watching television. 

The March 2010 VA examiner noted that the Veteran was alert and cooperative.  There were no loosened associations or flight of ideas.  No bizarre motor movements or ticks.  His mood was subdued and his affect was appropriate.  He had no suicidal or homicidal ideation or intent.  He had no impairment of thought processes or communication.  There were no delusions, hallucinations, ideas of reference, or suspiciousness.  Insight and judgment appeared to be adequate as did intellectual capacity.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 52, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The examiner further noted that the Veteran had moderate and persistent symptoms of PTSD.  The examiner noted that the Veteran was no longer working and reported being anxious 80 percent of the time.  He was also irritable, stayed to himself, had no friends, and did not attend church.  In sum, the examiner stated that the Veteran's psychiatric symptoms resulted in "some impairment of employment and social functioning."  Because of these symptoms, the examiner opined that any employment, either sedentary or active would be "very problematic." 

The Veteran submitted an Application for Increased Compensation Based on Unemployability, received in April 2010, reporting April 30, 2009 as the last date on which the he worked as well as the date on which he became too disabled to work.

Pursuant to the Board's August 2011 remand, the Veteran was afforded another VA examination in June 2015.  It was noted that the Veteran lived by himself and stated that he lost interest in relationships.  The Veteran reported significant social withdrawal predominately due to anhedonia, but there was increased arousal as well.  Last year, the Veteran bought football tickets, but then could not go to the games due to increased arousal.  The Veteran reported that he retired in 2010.  He also stated that he was not keeping up his house and that his niece would come over and cleans up.  He did not prepare meals and stated that he used drive-throughs.  The examiner noted that the Veteran was capable of performing activities of daily living, but did not perform them routinely.  The examiner noted that the Veteran had symptoms of depressed mood, anxiety, suspiciousness, sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and neglect of personal appearance or hygiene.  The examiner stated that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.

The weight of the evidence shows that the Veteran stopped working due to the symptoms of his of service-connected PTSD.  The private and VA medical examinations show a worsening of symptoms from 2008 through 2010 and do not indicate that the Veteran has a good prognosis for recovery.  The private and VA medical examinations show marked social impairment and indicate a decline in the Veteran's personal grooming.  While the VA examinations conceded that finding and maintaining employment would be problematic for the Veteran, the private medical opinions from 2007 and 2009 assert that the Veteran is unemployable for the PTSD symptoms discussed above.  The Veteran's last reported employment was in sales for ten years and, given the symptoms of social impairment and the noted decline in personal grooming habits, the Board finds that the weight of the evidence demonstrates that the Veteran is not able to obtain or retain substantially gainful employment.  For these reasons and resolving any reasonable doubt in the Veteran's favor, the Board finds that from April 30, 2009, a TDIU is warranted.

The Veteran indicated that he was employed through April 30, 2009.  As noted above, the Veteran's employment was confirmed through April 30, 2009.  Although the Veteran may have been having difficult performing his occupation, he managed to maintain gainful employment until that point.  While the Veteran's claim was pending prior to the end of his employment, he factually demonstrated the ability to maintain employment.  Therefore, through April 30, 2009, a preponderance of the evidence indicated that the Veteran was able to maintain gainful employment.

The Board finds that the evidence of record reflects that the Veteran was unable to secure and follow substantially gainful employment due to his service-connected disabilities during the period beginning May 1, 2009.  The employment history evidence reflects that the Veteran last worked in April 2009.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board finds that the Veteran was unemployable due to his service-connected disabilities during the relevant time period beginning May 1, 2009.


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted from May 1, 2009, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


